Title: To Thomas Jefferson from Johnson Cook, 21 October 1801
From: Cook, Johnson
To: Jefferson, Thomas


Sir
Mareatta 21st October 1801
in my letter first I intimated something Respeckting your Enemys here and the Enemeys of true rebublickans god grant that they may be less or fewer of them their is some few of them got convinced within these few days their is not an Emegrant from Connecticut within this County but what is realy A friend to your honor and A true republickan the boston Emegrants are hauty Sovrin and overbaring arbitary in all our town affairs and wishing that your Excelency Might be beheaded within one year they are blind to all intents and purpeses they want their old adams to lead the band nothing Else will serve them in old scripter times they were wont to say among the Sirians & babelonians that Jerusalem was formally A rebelyous Citye And we may say that bostonians are actially under the same discrption and ought to bare the same Curse from god and man as they did in those days My lord I pray you would not be discouriged at the Culumneys of New haven Merchants I know them all well or those bostonians which wants an adams or G Wtn or any other Eristicat at the helm of goverment the days will come that We and they shall know hoo direckts affairs best and hoo is just or unjust I wish your Excelency to Consider the Calumney as A blast of wind that will soon blow over and vanish as A scrall I wish I could have the honer of knowing your Exelency persanly but I must content my self with knowing your honer and in out doing and out ving Evry leader before you god grant that you might long Continue in office treading down the haughty and lifting up those that is more diserving of publick Esteem and Suport that you Might hold out to the End doing good to the world pulling down the old bull works and Ereckting new ones more to the intrest and general weal of the States from Sentements of real Esteem and from the love I bare your Excelency I subscribe My Self your Excelencys very humble Servant
Johnson Cook
N.B. Sir I rite after I perform A hard days work in the field I wish to be Excused for the Badness of riting in concequence thereof
